Citation Nr: 0324926	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-02 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder.

2.	Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.

3.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 
percent disabling.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On October 3, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Service personnel and medical records have been 
received, ensure that verification of all of the 
veteran's periods of active duty with the Marine 
Corps from 1965 to 1979 has been made.

2.	The veteran was asked to identify all VA and 
non-VA health care providers that have treated 
his knee and psychiatric disorders since 1965.  
Obtain records from each health care provider 
the veteran identified.

3.	From the VA Medical Center in Phoenix, Arizona, 
obtain examination reports, hospital summaries, 
and outpatient treatment records, generated 
since 1988, which reflect complaints, diagnoses, 
or treatment pertaining to the veteran's knee 
disorders.

4.	From the Nebraska Psychiatric Institute, obtain 
examination reports, hospital summaries, and 
outpatient treatment records, generated since 
1968, that reflect complaints, diagnoses, or 
treatment, of any psychiatric disorder.

5.	After medical evidence listed above has been 
obtained and associated with the file, make 
arrangements for the veteran to be afforded an 
orthopedic examination; a psychological 
evaluation, to include testing; and a 
psychiatric examination.  The psychiatric 
examination should be conducted after the report 
of the psychological evaluation has been 
associated with the file.  Send the claim file 
to the examiners for review.

a.  The orthopedic examination:

(1)  The examiner should 
carefully review service and 
postservice medical records, 
particularly an August 1972 
service medical record and 
determine the nature, extent 
and etiology of any current 
knee pathology.  If a right 
knee disorder is diagnosed the 
examiner must opine whether it 
is at least as likely as not 
that the disorder is related to 
service; as well as whether it 
is at least as likely as not 
that the disorder was caused or 
aggravated by the appellant's 
left knee disability.

(2)  The examiner should 
conduct complete range of 
motion studies, using a 
goniometer to measure range of 
motion of the knees, and all 
other indicated tests.  

(3)  The examiner must 
determine whether there is 
clinical evidence of additional 
limitation of knee motion due 
to pain, weakened movement, 
excess fatigability, or 
incoordination and, if so, the 
degree of same.  The foregoing 
factors of additional 
disability are based on use of 
the joints, so it may be 
necessary for the veteran to 
perform repetitive motions or 
exercises to enable the 
examiner to assess them 
clinically.  The examiner 
should determine whether there 
is clinical evidence of 
additional limitation of motion 
of the knees during flare-ups 
of knee disorders and, if so, 
the degree of same.

(4)  The examiner should fully 
describe all functional 
limitations attributable to the 
service-connected left knee 
disorder.

(5)  The factors upon which the 
medical opinion is based must 
be set forth in the report.

b.  Psychological evaluation and psychiatric 
examination:

(1)  Examiners should carefully 
review postservice medical 
records, particularly those 
from the Nebraska Psychiatric 
Institute, and determine the 
nature and extent of any 
current mental disorder.

(2)  Psychological testing should 
include, at minimum, the current version 
of the Minnesota Multiphasic Personality 
Inventory.  The psychologist's report 
should cite and explain any internal 
inconsistencies in testing.

(3)  Examiners should specify the events 
the veteran has experienced that meet the 
DSM-IV diagnostic criteria for PTSD, the 
events he recurrently and intrusively 
reexperiences, and the manner in which 
they are reexperienced.

(4)  Examiners should indicate whether 
the veteran demonstrates agitation and 
arousal when his experiences are probed.  
In addition, if he reports flashbacks, 
examiners should indicate whether they 
are true flashbacks, accompanied by 
disorientation, as opposed to intrusive 
thoughts or mere recollections.

(5)  Examiners should explain the nature 
and extent of social and occupational 
impairment attributable to PTSD.  In 
addition, examiners should determine 
whether there is an underlying 
personality disorder and, if there is, 
the role it plays in social and 
occupational impairment.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


